Per Curiam,
The judgment in this case was regularly entered, and we find no error in the refusal of the court below, either to strike it off or open it. It appears that the statement of plaintiff’s claim had been filed with the prsecipe, and served upon the defendant a few hours before the writ had been served upon it by the sheriff. . The fact that the plaintiff’s office boy served the statement before the service of the summons, is not material. There was nothing in it which necessarily misled the defendant. The statement was upon the record of the court, and an examination of it would have disclosed that fact.
Judgment affirmed.